DETAILED ACTION
Status of Claims
This is a non-final office action on the merits in response to the arguments and amendments filed on 28 April 2022 and the request for continued examination filed on 28 April 2022. 
Claims 1, 9, 12, 13, and 17 were amended. Claims 1-21 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 April 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 April 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims not listed below are rejected for dependency.

Amended claim 1 recites the non-original limitation: storing the leaner model of the primary neural network on the local machine as an entirety of a local neural network that is adapted to produce an overall result to a query without cooperation with any other neural network or part thereof.” Applicant’s remarks assert that no new matter has been added and that the amendments are supported by the specification, but they fail to identify any support for the amendments. Examiner has reviewed the original disclosure, and did not find support for the amendment requiring that the local neural network produce a result without cooperation from any other neural network or part of a neural network. As the original disclosure does not appear to support the non-original limitation, and as applicant did not identify any support for the amendments, one of ordinary skill in the art would not recognize applicant as possessing the claimed invention.  Thus the claim is rejected for lack of written description support. Claims 12 and 13 are similarly rejected. 

Amended claim 1 recites “sending, based on the predicted test result, a leaner model of the primary neural network to a local machine.” This limitation implicitly requires the acquisition of a “leaner model of the primary neural network”. The specification does not appear to provide how to acquire such a “leaner model”. What appear to be the most relevant portions of the original disclosure state: 
[005] It should be appreciated that the arrangement discussed with reference to FIG. 1B allows for a more efficient response to a query than sending a query directly to a database 120 for a real result, as the time required to receive a result is reduced by providing an initial approximation, a more accurate second approximation, and finally a real result. It should be further appreciated that using a plurality of neural networks allows for increasingly accurate results to be obtained. It should be further noted that implementing the neural network on a local machine or even a user device allows for significant reduction of the storage required to maintain the data, as the NN model stored on the local machine typically includes less layer (e.g., in comparison to a NN implemented on a server). The neural network on a local machine requires less memory to store its NN model than the second NN. For example, a typical size of neural network can be in the tens of megabytes comparable to a database (maintaining substantially the same data) having a size of hundreds of gigabytes.

[0072] Upon receiving a second predicted result from the second neural network, the result available to the user node may be updated, e.g., at S650. In certain embodiments, a loss function may be determined and a result thereof generated, for example by the approximation server. A loss function may be, for example, a root mean squared error. The loss function may be used to determine a confidence level of the predication of a neural network. In an embodiment, it may be desirable to provide the query to the “leanest” neural network (i.e. the NN with the least a number of layers, neurons, or both), which would require less computational resources.

The above disclosures suggest the existence of compressed neural networks, but provides no explanation for how to obtain them nor any indication that applicant possessed techniques for obtaining them.
Per MPEP 2163: “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.”
The present claims implicitly define a functional result of obtaining a “leaner” neural network model, and the specification provides no indication as to how this result is achieved. 
As the specification provides no indication as to how applicant would achieve the claimed functionality, one of ordinary skill in the art would not recognize applicant as possessing the claimed invention at the time of filing. Thus the claim is rejected for lack of written description support. Claims 12 and 13 are similarly rejected. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency.

Claim 1 recites “querying a primary neural network with at least one test query, wherein the at least one test query includes a real test result derived from executing at least one training query on a data set.” The meaning of this limitation is unclear, rendering the claim indefinite. The specification does not appear to define what it means to “query” a neural network. The simplest interpretation of this limitation would be read “query” as “input”, so that the limitation describes inputting a test query into a neural network. However, one of ordinary skill in the art would understand that inputting a desired output into a neural network, and then training the neural network to produce that output, would result in a pointless neural network that would merely pass through the input values. As the claims describe the “test query” which is the basis of the “querying” as “includ[ing] a real test result”, one of ordinary skill in the art would understand the test query to include the desired output that the neural network in trained for. Thus one of ordinary skill in the art would not understand “querying” the neural network with the “test query” to mean inputting the test query into the neural network. But beyond that, one of ordinary skill in the art would not know what is meant by “querying” the neural network. As such, the boundaries of the claim would be unclear to one of ordinary skill in the art, rendering the claim indefinite. Claims 12 and 13 are similarly rejected. Claim 3, based on the limitation “providing, to a plurality of input neurons of the primary neural network, a plurality of training queries and their respective real results” is similarly rejected. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Haft et al. (US 2007/0168329 A1) in view of Lim et al. (US 2018/0307894 A1).
	
Regarding Claim 1, 12, and 13: Haft discloses a method for providing local approximations of query results, comprising: storing the model of the neural network (The statistical model 121 is stored in the second memory unit 118 (step 202). See at least [0086]), wherein the neural network is configured to generate a prediction in response to a user query received by the local machine (The server computer 102 queries the statistical model 121 in accordance with the SQL database query 302, that is to say it searches the statistical model 121 by using SQL database query 302. See at least [0090]. Also: a statistical model is to be understood as any model that represents (exactly or approximately) all the statistical connections or the common frequency distribution of the data in a database, for example a Bayesian (or causal) network, a Markov network or generally a graphical probabilistic model, a latent variable model, a statistical clustering model or a trained artificial neural network. See at least [0024]. Also: If a user of the client computer 101 would like to obtain information from the database 103, an SQL query is input into the client computer 101 (step 203). See at least [0087]). Additionally, Haft discloses a non-transitory computer readable medium (memory unit 117. See at least [0075]. Also: The programs that are carried out by the processor unit 116 are stored in the first memory unit 117. See at least [0076]), and processing circuitry and memory, the memory containing instructions (processor unit 116 … memory unit 117. See at least [0075]. Also: The programs that are carried out by the processor unit 116 are stored in the first memory unit 117. See at least [0076]). 
	Haft does not appear to disclose querying a primary neural network with at least one test query; receiving from the primary neural network a predicted test result in response to the at least one test query; sending, based on the predicted test result, a leaner model of the primary neural network to a local machine; and storing the leaner model of the primary neural network on the local machine as an entirety of a local neural network that is adapted to produce an overall result to a query without cooperation with any other neural network or part thereof, wherein the local neural network is configured to generate a prediction in response to a user query received by the local machine.

	However, Lim teaches: 
querying a primary neural network with at least one test query, wherein the at least one test query includes a real test result derived from executing at least one analysis on a data set; receiving from the primary neural network a predicted test result in response to the at least one test query (At 306, the controller circuit 102 may be configured to examine a selected task image 406 with the teacher network 202. FIG. 4 illustrates an embodiment of the teacher network 202. The controller circuit 102 may iteratively input (e.g., repeating operations 308-314) each of the set of task images 402 to be examined by the teacher network 202. For example, the controller circuit 102 may select the selected task image 406 as a selected task image. The selected task image 406 depicts an object 410, which can be a tear and/or crack on a surface area of an object 412. The object 410 may represent the at least one common object of the set of task images 402. Optionally, the at least one common object may be another type of objects, such as a tree, a car, a tower, a person, a face, and/or the like. The controller circuit 102 may execute the teacher network 202 to identify and/or classify the objects 410, 412 of the selected task image 406. See at least [0040]. Also: For example, the controller circuit 102 may be configured to examine the different pixels of the selected task image 406 to calculate scores based on the artificial neuron layers 204 of the teacher network 202 producing an output images 408. The output image 408 is generated by the teacher network 202 by assigning or associating different pixels in the output image 408 with different object classes (described below) based on analysis of characteristics of the pixels. See at least [0041]. Also: some neural networks can examine images in order to identify objects depicted in the images. The neural networks can be trained to detect various objects in images by providing the neural networks with labeled training images. The labeled training images include images having known objects depicted in the images, with each pixel in the labeled training images identified according to what object or type of object the pixel at least partially represents. See at least [0002]). 
sending, based on the predicted test result, a leaner model of the primary neural network to a local machine; and storing the leaner model of the primary neural network on the local machine as an entirety of a local neural network that is adapted to produce an overall result to a query without cooperation with any other neural network or part thereof, wherein the local neural network is configured to generate a prediction in response to a user query received by the local machine (If the set of task images 402 have been examined, then at 316, the controller circuit 202 may be configured to define a student network 502 based on the set of task images 402. Similar to the teacher network 202, the student network 502 is configured to automatically identify one or more objects in one or more input image examined by the subset 404 of the artificial neural layers 204. FIG. 5A-B illustrate embodiments of the student network 502. The controller circuit 102 may define the student network 502 by distilling the artificial neural layers 204 of the teacher network 202 not in the subset 404. For example, the controller circuit 102 may transfer the artificial neural layers 204 in the subset 404 to form the student network 502 and distill the artificial neural layers 414 not in the subset 404. The artificial neural layers 204 in the subset 404 were utilized during the examination of the set of task images 402 by calculating weight values or probabilities of the pixels in the set of task images 402. Conversely, the artificial neural layers 414 were not utilized during the examination of the set of task images 402 by not calculating probabilities for the pixels in the set of task images 402. See at least [0047]. Also: In connection with FIG. 5B, the controller circuit 102 may remove the artificial neural layers 414 to define the student network 502. For example, the controller circuit 102 may be configured to transfer the artificial neural layers 204 corresponding to the subset 404 from the teacher network 202 to form the student network 502.  See at least [0049]. Also: At 318, the controller circuit 102 may be configured to transmit the student network 502 to the remote server. For example, the student network 502 may be transmitted along the bi-directional communication link to the remote server. Additionally or alternatively, the student network 502 may be stored in the memory 106. See at least [0050]. Also:  The student network is configured to automatically identify one or more objects in an image examined by the subset. See at least [0004]). 

	Haft provides a system which uses a neural network to predict the results of database queries, upon which the claimed invention’s sending of a leaner version of a neural network for processing queries can be seen as an improvement. However, Lim demonstrates that the prior art already knew of generating “student” neural networks based on the operation of “teacher neural networks” and the transmission of such “student” neural networks. One of ordinary skill in the art could have trivially applied the techniques of Lim with the database querying neural network of Haft. Further, one of ordinary skill in the art would have recognized that such an application of Lim would have predictably resulted in an improved system which could use a neural network that requires less processing and storage space for a given task (Lim, [0016]). As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Haft and the teachings of Lim. 

Regarding Claim 2 and 14: Haft in view of Lim teaches the above limitations. Additionally, Lim teaches training the primary neural network (some neural networks can examine images in order to identify objects depicted in the images. The neural networks can be trained to detect various objects in images by providing the neural networks with labeled training images. The labeled training images include images having known objects depicted in the images, with each pixel in the labeled training images identified according to what object or type of object the pixel at least partially represents. See at least [0002]. Also: the controller circuit 102 may be configured to examine the different pixels of the selected task image 406 to calculate scores based on the artificial neuron layers 204 of the teacher network 202 producing an output images 408. The output image 408 is generated by the teacher network 202 by assigning or associating different pixels in the output image 408 with different object classes (described below) based on analysis of characteristics of the pixels.  See at least [0041]). The motivation to combine Haft and Lim is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 3 and 15: Haft in view of Lim teaches the above limitations. Additionally, Lim teaches providing, to a plurality of input neurons of the primary neural network, a plurality of training queries and their respective real results (some neural networks can examine images in order to identify objects depicted in the images. The neural networks can be trained to detect various objects in images by providing the neural networks with labeled training images. The labeled training images include images having known objects depicted in the images, with each pixel in the labeled training images identified according to what object or type of object the pixel at least partially represents. See at least [0002]. Also: the controller circuit 102 may be configured to examine the different pixels of the selected task image 406 to calculate scores based on the artificial neuron layers 204 of the teacher network 202 producing an output images 408. The output image 408 is generated by the teacher network 202 by assigning or associating different pixels in the output image 408 with different object classes (described below) based on analysis of characteristics of the pixels.  See at least [0041]). The motivation to combine Haft and Lim is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 4 and 16: Haft in view of Lim teaches the above limitations. Additionally, Lim teaches wherein the primary neural network further includes a plurality of hidden neurons and a plurality of output neurons (The teacher network 202 includes artificial neurons, or nodes, that receive input images 206 and perform operations (e.g., functions) on the images, selectively passing the results on to other neurons. Weight values are associated with each vector and neuron in the teacher network 202, and the weight values constrain how input images 206 are related to outputs of the neurons.  See at least [0026]. Also: The teacher network 202 is divided into two or more layers 204, such as an input layer that receives an input image 206, an output layer that outputs an output image 208, and one or more intermediate layers. The layers 204 of the teacher network 202 represent different groups or sets of artificial neurons, which can represent different functions performed by the controller circuit 102 on the input image 206 to identify objects within the input image 206. The artificial neurons apply different weights in the functions applied to the input image 206 to attempt to identify the objects in the input image 206. The output image 208 is generated by the teacher network 202 by assigning or associating different pixels in the output image 208 with different object classes (described below) based on analysis of characteristics of the pixels. See at least [0027]). The motivation to combine Haft and Lim is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 5: Haft in view of Lim teaches the above limitations. Additionally, Haft discloses wherein the local machine is a user node (If the compressed image is transmitted to the client computer, the first querying of the compressed image can be performed in order to determine an approximate query result without the need for a communication connection to the actual database. An offline operation of a client computer is also enabled in this way as long as an approximate result of the database query is sufficient. See at least [0043]. Also: It is to be remarked that the statistical models can be formed by the server computers, and alternatively also by other computers that are possibly specifically set up therefor and are coupled to the databases. In this case, the statistical models formed are transmitted via the communication network to the respective query unit, which can be arranged in a dedicated computer, in the server computer or in one or each of the client computers. See at least [0051]. Also: The query unit and the second device can be implemented jointly in a computer, preferably in a client computer. See at least [0041]). 

Regarding Claim 8 and 20: Haft in view of Lim teaches the above limitations. Additionally, Lim teaches wherein the primary neural network is stored on a server accessible to user nodes over a network (At 318, the controller circuit 102 may be configured to transmit the student network 502 to the remote server. For example, the student network 502 may be transmitted along the bi-directional communication link to the remote server. Additionally or alternatively, the student network 502 may be stored in the memory 106. See at least [0050]. Also: the communication circuit 104 may receive the teacher network via the bi-directional communication link. The remote server may represent a database of one or more complex neural networks (e.g., teacher networks), a set of tasks and/or sets of task images to be performed by the compression system 100, and/or the like. See at least [0020]). The motivation to combine Haft and Lim is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 9: Haft in view of Lim teaches the above limitations. Additionally, Lim teaches wherein the leaner model of the primary neural network is leaner than the primary neural network in that the primary neural network includes a greater number of at least one of the group consisting of: number of neurons and layers than the local neural network (the controller circuit 102 may remove the artificial neural layers 414 to define the student network 502. For example, the controller circuit 102 may be configured to transfer the artificial neural layers 204 corresponding to the subset 404 from the teacher network 202 to form the student network 502. In another example, the controller circuit 102 may be configured to remove at least one of the artificial neural layers 204 not a part of the subset 404 of the teacher network 202 to form the student network 502. Based on the removal of the artificial neural layers 414, the student network 502 include less artificial neural layers relative to the teacher network 202. For example, the controller circuit 102 may remove the artificial neural layers 414 of the teacher network 202 not utilized when examining the set of task images 402. See at least [0049]). The motivation to combine Haft and Lim is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 10 and 21: Haft in view of Lim teaches the above limitations. Additionally, Haft discloses providing the user query to a primary neural network; generating, in response to the user query, a predicted result by the primary neural network; and sending the predicted result from the primary neural network to a user node (The querying of the statistical model 121 in accordance with the SQL database query 302 is thereby completed (step 204). See at least [0091]. Also:  it is established in step 205 that hits are to be expected with sufficient likelihood in the case of querying the entire database 103 (test step 207), the approximate, for example a specification of the number of likely hits in the database 103 is therefore sent in another result message to the client computer 101 (step 208).See at least [0095]).

Regarding Claim 11: Haft in view of Lim teaches the above limitations. Additionally, Lim teaches wherein the test query is a training query (the controller circuit 102 may be configured to examine a selected task image 406 with the teacher network 202. FIG. 4 illustrates an embodiment of the teacher network 202. The controller circuit 102 may iteratively input (e.g., repeating operations 308-314) each of the set of task images 402 to be examined by the teacher network 202. For example, the controller circuit 102 may select the selected task image 406 as a selected task image. The selected task image 406 depicts an object 410, which can be a tear and/or crack on a surface area of an object 412. The object 410 may represent the at least one common object of the set of task images 402. Optionally, the at least one common object may be another type of objects, such as a tree, a car, a tower, a person, a face, and/or the like. See at least [0040]. Also: At 308, the controller circuit 102 may be configured to identify the subset 404 of the artificial neural layers 204 that are utilized during the examination of the selected task image 406 with the teacher network 202. For example, the controller circuit 102 may be configured to identify the subset 404 corresponding to artificial neural layers 204 that calculated a probability greater than zero for pixels in the selected task image 406 when classifying the objects 410, 412. Conversely, the artificial neural layers 204 that calculated a probability of zero, such as the neural layers 414, is indicative of not being needed for classifying the objects 410, 412 of the set of task images 402. See at least [0043]). The motivation to combine Haft and Lim is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 17: Haft in view of Lim teaches the above limitations. Additionally, Haft discloses wherein the local machine is a user node (If the compressed image is transmitted to the client computer, the first querying of the compressed image can be performed in order to determine an approximate query result without the need for a communication connection to the actual database. An offline operation of a client computer is also enabled in this way as long as an approximate result of the database query is sufficient. See at least [0043]. Also: It is to be remarked that the statistical models can be formed by the server computers, and alternatively also by other computers that are possibly specifically set up therefor and are coupled to the databases. In this case, the statistical models formed are transmitted via the communication network to the respective query unit, which can be arranged in a dedicated computer, in the server computer or in one or each of the client computers. See at least [0051]. Also: The query unit and the second device can be implemented jointly in a computer, preferably in a client computer. See at least [0041]). And Lim teaches wherein the leaner model of the primary neural network is leaner than the primary neural network in that the primary neural network includes a greater number of at least one of the group consisting of: number of neurons and layers than the local neural network  (the controller circuit 102 may remove the artificial neural layers 414 to define the student network 502. For example, the controller circuit 102 may be configured to transfer the artificial neural layers 204 corresponding to the subset 404 from the teacher network 202 to form the student network 502. In another example, the controller circuit 102 may be configured to remove at least one of the artificial neural layers 204 not a part of the subset 404 of the teacher network 202 to form the student network 502. Based on the removal of the artificial neural layers 414, the student network 502 include less artificial neural layers relative to the teacher network 202. For example, the controller circuit 102 may remove the artificial neural layers 414 of the teacher network 202 not utilized when examining the set of task images 402. See at least [0049]). The motivation to combine Haft and Lim is the same as explained under claim 1 above, and is incorporated herein.

Claims 6, 7, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Haft et al. (US 2007/0168329 A1) in view of Lim et al. (US 2018/0307894 A1), and further in view of Chen et al. (US 2015/0100955 A1).

Regarding Claim 6 and 18: Haft in view of Lim teaches the above limitations. Haft does not appear to disclose wherein the local neural network further includes a version indicator. However, Chen teaches wherein the client software further includes a version indicator (The specific update procedure by way of full-volume update includes: a client, at the start of its operation, or in a while after such start, sending upgrade query information to a server to check for updates, the upgrade query information including current client version information; the server, after receiving the upgrade query information, determining whether an upgrade is needed by comparing the version numbers of the target version (server version) and the client version, wherein an upgrade is not required if the client version number is higher than or equal to the server version number, otherwise (i.e., if the former is lower than the later) an upgrade is required; the server, when an update is required, sending back to the client the information to be updated along with update information, the update information comprising address information of upgrade files, etc.; the client, when receiving the feedbacks sent by the server, and when the user confirms the update, downloading the upgrade files and performing the full-volume installation package as an overwrite installation during the upgrade. This upgrade type of full-volume update requires downloading a complete installation package containing all program files and data files. See at least [0003]). 
	Haft and Lim suggests a system which provides student neural networks for query processing to devices, upon which the claimed invention’s use of version indicators can be seen as an improvement. However, Chen demonstrates that the prior art already knew of associating client software with version indicators to facilitate client software updates. One of ordinary skill in the art could have trivially applied the techniques of Chen to the system to Haft and Lim to manage the updating of Haft and Lim’s student neural networks. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Haft and the teachings of Lim and Chen. 

Regarding Claim 7 and 19: Haft in view of Lim teaches the above limitations. As previously noted in combination with Haft, Chen teaches sending the local machine an update client software in response to receiving from the local machine a version indicator of the client software that is lower than a version indicator of the server software (The specific update procedure by way of full-volume update includes: a client, at the start of its operation, or in a while after such start, sending upgrade query information to a server to check for updates, the upgrade query information including current client version information; the server, after receiving the upgrade query information, determining whether an upgrade is needed by comparing the version numbers of the target version (server version) and the client version, wherein an upgrade is not required if the client version number is higher than or equal to the server version number, otherwise (i.e., if the former is lower than the later) an upgrade is required; the server, when an update is required, sending back to the client the information to be updated along with update information, the update information comprising address information of upgrade files, etc.; the client, when receiving the feedbacks sent by the server, and when the user confirms the update, downloading the upgrade files and performing the full-volume installation package as an overwrite installation during the upgrade. This upgrade type of full-volume update requires downloading a complete installation package containing all program files and data files. See at least [0003]). The motivation to combine Haft, Lim, and Chen is the same as explained under claim 6 above, and is incorporated herein.

Response to Arguments
Applicant’s Argument Regarding 103 Rejections of claims 1-5, 8-17, 20, and 21: A careful examination of the Office Action’s position in the response to arguments appears to indicate that Rouhani has only one type of thing and, by contrast, the claim clearly requires two different things, a primary neural network and a clearly distinct something else, namely, the local neural network.  
Examiner’s Response: Applicant's arguments filed 28 April 2022 have been fully considered and they are unpersuasive. The office action did not suggest that “Rouhani has only one type of thing.” Examiner notes that Applicant’s assertion that the claims require “a clearly distinct something else” provides no further clarity for the claim language, and that examiner would understand an alternative representation of a neural network, as described in Rouhani, to be a “clearly distinct something else” that would read on the relevant limitations. However, as applicant’s amendments to claims 1, 12, and 13 specifically exclude such an interpretation, the issue is moot. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
	Alsharif et al. (US 2017/0220925 A1), Gong et al. (US 2017/0132511 A1), and Majumdar et al. (US 2018/0260695 A1) provide various techniques regarding compressing neural networks so that they may operate on mobile devices. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-08-20